11 F.3d 1074
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alan GOLDSTEIN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee,v.J. NEVIN WHITE LUMBER COMPANY, and Chicago Title InsuranceCompany of Maryland, Third-Party Defendants.
No. 93-5116.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1993.

Before NIES, Chief Judge, ARCHER and CLEVENGER, Circuit Judges.
CLEVENGER, Circuit Judge.


1
Alan Goldstein appeals the judgment of the United States Court of Federal Claims* granting the government's motion for summary judgment and dismissing Goldstein's complaint.  Goldstein v. United States, No. 270-89L (Feb. 25, 1993) (table).


2
The Court of Federal Claims held that Goldstein's tax deed to a 141 acre Pennsylvania parcel within a larger tract condemned by the government was void as a matter of Pennsylvania law.  Accordingly, without any property interest in the tax tract, Goldstein cannot lay claim to a proportionate amount of the just compensation award made by the government upon its taking of the condemned tract.  For the reasons stated in, and upon the basis of, the thorough and correct opinion of the Court of Federal Claims, we affirm its judgment in this case.



*
 The United States Claims Court is now known as the United States Court of Federal Claims.  Federal Courts Administration Act of 1992, Pub.L. No. 102-572, Sec. 902(a), 106 Stat. 4506, 4516